PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/261,096
Filing Date: 9 Sep 2016
Appellant(s): TAYEBATI et al.



__________________
Matthew T. Currie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/17/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “wherein the controller is configured to vary the polarization and/or shape of the beam based at least in part on the process parameters and the beam parameters” is considered new matter since there is no support for such limitation in the specification.  The specification discloses that “The processing path may be provided by a user and stored in an onboard or remote memory 325, which may also store parameters relating to the type of processing (cutting, welding, etc.) and the beam parameters necessary to carry out that processing. In this regard, a local or remote database 330 may maintain a library of materials and thicknesses that the system 300 will process, and upon user selection of material parameters (type of material, thickness, etc.), the controller 310 queries the database 330 to obtain the .

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over IM (US 2013/0161312) in view of Dulaney (US 2002/0000428) or Moffatt (US 2012/0325784).
Regarding claim 1, IM teaches a system (200) for processing a workpiece (260), the system comprising a beam emitter (220); a positioning device (270) for varying a position of a beam (240) of the beam emitter with respect to the workpiece (p.0036); a beam shaper for varying a shape of the beam (mask or laser optics; p.0053; p.0056; p.0061); and a controller (inherently present to control the translation of the workpiece with respect to the laser beam pattern or vice versa, and to control the beam characteristics; p.0040; p.0053; p.0056; p.0061), coupled to the positioning device, and the beam shaper (operatively coupled), for operating the beam emitter to cause the beam to traverse a path across at least a portion of the workpiece for processing thereof, and to vary the shape of the beam along the path based at least in part on one or more properties of the workpiece (p.0053; p.0056; p.0061).
IM fails to disclose a variable polarizer for varying a polarization of the beam; and wherein the controller is coupled to the polarizer and varies the polarization of the beam.

Moffatt teaches a system (Fig. 1, 2A-2B) for processing a workpiece (substrate; abstract) comprising a variable polarizer (206A-206B) for varying a polarization of the beam (p.0027-0028; p.0035); and wherein the controller is coupled to the polarizer and varies the polarization of the beam (p.0024; p.0027-0028; p.0035).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the system of IM with Dulaney or Moffatt, by providing a variable polarizer for the advantages of varying the polarization of the beam to increase the amount of energy applied to the workpiece.
Regarding claim 11, IM and Dulaney or Moffatt combined teach the system as set forth above, wherein the path includes at least one directional change (IM, p.0036; Moffatt, p.0021).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over IM and Dulaney or Moffatt as set forth above, and further in view of Tsukihara (US 2009/0233456).

Regarding claim 8, IM and Dulaney or Moffatt combined teach all the elements of the claimed invention as set forth above, except for, wherein the variable polarizer 
Tsukihara teaches a system comprising a variable polarizer (19), wherein the variable polarizer comprises a compensator plate (P), a fixed birefringent wedge (Q) disposed over the compensator plate (as shown in Fig. 5), a movable birefringent wedge (R) disposed over the fixed birefringent wedge (as shown in Fig. 5), and a translation element, the translation element being operated by the controller (p.0052).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the system of IM and Dulaney or Moffatt, with Tsukihara, by providing a variable polarizer comprising a compensator plate, a fixed birefringent wedge, a movable birefringent wedge, and a translation element, for the advantages a more accurate polarization control.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over IM and Dulaney or Moffatt as set forth above, and further in view of Petring (US 2010/0176102).

Regarding claim 27, IM and Dulaney or Moffatt combined fail to disclose wherein the one or more properties of the workpiece comprise a composition of the workpiece.
Petring teaches a system for processing a workpiece, wherein the one or more properties of the workpiece comprise a composition of the workpiece (p.0035).
.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 10 and 28-31 rejections under 35 U.S.C. 103

(2) Response to Argument
Regarding claim 1: IM in view of Dulaney or Moffatt. The Appellant argues that “Dulaney does not teach or suggest a controller that varies the polarization of a beam along a processing path based on one or more properties of the workpiece as independent claim 1 requires. Dulaney neither defines processing paths nor varies polarization based on a property of his workpiece; instead, he adjusts polarization to account for reflection from his transparent overlay material. Dulaney therefore does not and cannot supply what is lacking in Im… Therefore, it is clearly evident that Moffatt does not and cannot alter the polarization of an output beam as it traverses a path across a workpiece as independent claim 1 requires -Moffatt’s output beam has a predefined, unchanging polarization.” on brief page 13, lines 10-15.


Regarding claim 11: IM in view of Dulaney or Moffatt.  Appellant argues that “However, the cited references do not teach or suggest processing along paths having directional changes, nor any reason for doing so. The Examiner first cites paragraph [0036] of Im as disclosing this requirement, but therein Im merely states that “[t]he stage 270 is a precision x-y stage that can accurately position the substrate 260 under the beam 240.” Im does not teach or suggest any processing of a workpiece along a path with directional changes or the need to do so. In fact, Im specifically teaches 
In response: Examiner respectfully disagrees.  Im teaches wherein the path includes at least one directional change (p.0036; system of IM capable of including at least one direction al change in the path since the stage 270 is a movable x-y stage that can change the position of the substrate 260 under the beam, and it also moves in the z-axis, and may also be able to rotate).

Regarding claim 29: 112a (New Matter).  Applicant argues that “That is, the specification as filed unambiguously discloses that (1) the controller controls the beam 
In response: Examiner respectfully disagrees. The sections of the specification cited by Applicant in the arguments (brief page 10, lines 9-29, and page 11, lines 1-8) disclose a controller configured to vary the polarization of the beam based at least in part on the process parameters. However, there is no support in the specification for “a controller configured to vary the…shape of the beam based at least in part on …the beam parameters”.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        
Conferees:
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763 
                                                                                                                                                                                                       /TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),